Citation Nr: 1131831	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for obesity causing high cholesterol, high blood pressure, diabetes mellitus, and chronic arthritic pain.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1977 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2007 rating decision denied the appellant's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for obesity, and the November 2009 rating decision denied the appellant's claim for entitlement to service connection for foot trouble and his petition to reopen his claim for entitlement to service connection for degenerative arthritis, claimed as swollen joints.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  There has been no demonstration by the competent medical, nor competent and credible lay, evidence of record, that the appellant has an additional chronic disability, including obesity causing high cholesterol, high blood pressure, diabetes mellitus and chronic arthritic pain, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event that was not reasonably foreseeable.

2.  A June 2006 Board decision denied the appellant's claim for entitlement to service connection for degenerative arthritis, on the basis of no in-service incurrence.

3.  Evidence received subsequent to the June 2006 Board decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for degenerative arthritis.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a foot disability that is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits for obesity causing high cholesterol, high blood pressure, diabetes mellitus and chronic arthritic pain, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).  

2.  The June 2006 Board decision is final as to the claim of service connection for degenerative arthritis.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

3.  New and material evidence has not been received since the June 2006 Board decision to reopen the claim of entitlement to service connection for degenerative arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A foot disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

In a November 2006 letter, the appellant was provided with notice regarding what information and evidence is needed to substantiate a claim for benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant, what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  A letter dated in March 2006 addressing the degree of disability and effective date was sent to the appellant.  Dingess/Hartman, at 19 Vet. App. 490.  Although this letter was dated in March 2006, it does not appear to have been sent prior to initial adjudication of the appellant's claim.  However, this was not prejudicial to him, since he was subsequently provided adequate notice, and the claim was readjudicated and a statement of the case (SOC) was provided to the appellant in September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to initial adjudication of the appellant's claim for entitlement to service connection for a foot disability and his petition to reopen his claim for entitlement to service connection for degenerative arthritis, claimed as swollen joints, a letter dated in August 2009 fully satisfied the duty to notify provisions for the claim for entitlement to service connection for a foot disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The August 2009 letter provided notice of the information and evidence necessary to substantiate a service connection claim, as well as the elements of new and material evidence, and the reasons for the prior denial, as prescribed in Kent.  Although the letter referenced an April 2004 rating decision promulgated prior to a June 2006 Board decision, which was the last final denial in the appellant's claim, the Board finds that the appellant has not been prejudiced by this notice defect.    The reasons for the denial were the same in the April 2004 rating decision and June 2006 Board decision.  The appellant was informed of the reasons for the last denial in the letter, and in the November 2009 rating decision and a May 2010 statement of the case.  Thus, the record demonstrates he had actual knowledge of the reasons for the prior denial.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2007 VA medical opinion in conjunction with his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for obesity.  The VA opinion is adequate, as it addresses the relevant issue and included a full review of the appellant's VA treatment records.  See Barr, 21 Vet. App. at 312.  Consequently, the Board finds that VA's duty to assist has been met in this case.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

Regarding the appellant's claim for entitlement to service connection for a foot disability, for the reasons discussed below, there is no evidence of an "in-service event, injury or disease," and the appellant has not asserted that he injured his foot in service.  There is also no indication that the appellant's current disability may be related to or aggravated by an in-service event.  Consequently, the Board finds that an examination is not required.  See McLendon, 20 Vet. App. at 81.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  1151 Claim

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2010).  

Analysis

The appellant asserts that after he was prescribed Sertraline and Risperidone by VA, he experienced a rapid weight gain, which caused high cholesterol, high blood pressure, diabetes mellitus, and chronic arthritic pain in all of his major joints.  See October 2006 claim.  He stated that he was never advised by any doctor of the potential side effect of the medication of rapid weight gain.  Id.

At the May 2011 Board hearing, the appellant reported that he was first prescribed Sertraline and Risperdal for schizophrenia in November 2000 at the VA Emergency Room in Durham, North Carolina.  (See May 2011 Board Hearing Transcript (Tr.) at p. 3).  However, the appellant's VA treatment records reflect that he was treated for alcohol dependence in November 2000 and was prescribed Disulfiram.  There is no indication he was first prescribed Sertraline and Risperdal in November 2000.  A June 2002 VA treatment record reflects that the appellant had a diagnosis of major depression.  He was prescribed Sertraline and Risperidone.  The VA treatment record reflects that the VA clinician discussed the side effects of the two medications.  The record also reflects that the appellant reported that he was on Sertraline years ago for nine months which helped, and he stopped because he was feeling better.  

A September 2000 VA treatment record reflects that the appellant was "very obese."  His weight was noted as 272 pounds.  A May 2002 VA treatment record indicates the appellant's weight was 267 pounds.  A September 2002 VA treatment record reflects that the appellant's weight was 260 pounds.  A January 2003 VA inpatient treatment record reflects that the appellant weighed 316 pounds.  In July 2003, the appellant's weight was noted as 330 pounds.  The appellant weighed 351 pounds in December 2003 and 347 pounds in March 2004.  In April 2005, the appellant's weight was 328.  A September 2005 VA treatment record reflects that the appellant's weight was 346 pounds.

A September 2002 VA treatment record reflects that the appellant was diagnosed with severe major depressive disorder with psychotic features, differential diagnosis schizoaffective disorder, and alcohol dependence.  The VA physician increased Sertraline to 125 mg, and noted that the appellant should consider shifting to Celexa because of sexual die effects.  For psychotic symptoms, the physician raised the Risperidone.  The physician noted that the patient did not seem to have any side effects under the medication, thought the dose was very low for a person of a body weight of 120 kg.    

A September 2002 VA inpatient treatment record reflects that the appellant was admitted voluntarily for worsening depression and auditory hallucinations.  The record notes that the appellant's depression is treated with 100 mg of Sertraline, which the appellant believed had been ineffective and resulted in significant sexual side effects.  The record indicates the appellant was started on Risperidone, 0.5 mg, in June 2002, which was helpful for the control of auditory hallucinations, but the prescription expired and was not renewed.  The appellant was placed on Risperidone, 1 mg, because the medication was previously helpful.  Because of the complaints of sexual side effects of Sertraline, he was switched to Wellbutrin, 150 mg.  A September 2002 discharge VA treatment record reflects that the appellant was discharged on Risperdal, 1 mg, and Wellbutrin, 150 mg.  The record notes that the appellant received education about these medications while in the hospital (documented on Patient Education templates), and verbalized understanding of expected actions, when to take medications, and potential side effects, etc.  

In January 2003, the appellant was admitted to the VA Medical Center for complaints of feeling agitated, nervous, and sad, and hearing voices.  The appellant weighed 316 pounds.  The appellant reported that his symptoms had worsened over the past month or so and that he had stopped taking his medications about three weeks ago when he ran out.  The physician instructed the appellant to restart Risperdal and Bupropion at previous doses.  Another January 2003 VA inpatient treatment record reflects that the appellant had been inconsistent with his medications.  A January 2003 discharge VA treatment record notes that the appellant was put back on Wellbutrin and Risperdal at his previous doses (150 mg and 1 mg respectively).  

A July 2003 VA treatment record reflects that the appellant was seen by a psychiatrist who continued the appellant's bupropion and Risperidone medications, and added Citalopram.  

A December 2003 VA treatment record reflects that the appellant reported that his psychiatric medications had not been filled since August.  The VA psychiatrist discontinued Citalopram, and encouraged taking Risperidone and Wellbutrin regularly.  She reviewed possible neurological side effects with him, such as tardive dyskinesia, extrapyramidal symptoms, and neuroleptic malignant syndrome.  

An April 2004 VA treatment record indicates the appellant reported that he had been walking for exercise when the pain was tolerable and that he had lost 10 pounds.  Another April 2004 VA treatment record reflects that the appellant was continued on Risperidone, 4 mg daily, and Wellbutrin 150 mg.  He was instructed to take an additional 1 mg of Risperidone as occasion requires.  A July 2004 VA treatment record indicates the physician discussed increasing the appellant's daily dose of Risperidone, but he preferred to continue on 4 mg.  

A December 2004 VA treatment record reflects that the appellant reported concerns about weight gain and diabetes mellitus.  The psychiatrist noted that she discussed the risk of increased cholesterol, weight gain, and glucose dysregulation from Risperidone.  His cholesterol was within normal limits.  She discussed medication options, such as switching to Abilify or Geodon, or changing to a typical antipsychotic such as Haldol.  The psychiatrist noted that she reviewed the risks and benefits of typical and atypical antipsychotics.  She decided to try switching to Abilify, which is thought to have a lower risk of metabolic syndrome.  Risperidone and Wellbutrin were continued and Abilify was added as a medication.  A February 2005 VA record notes that the appellant did not keep his scheduled psychiatry appointment.  March 2005 and July 2005 VA treatment records reflect that Risperidone and Wellbutrin were continued.     

A September 2005 VA treatment record reflects that the appellant was frustrated by a weight gain attributed to medications, but desired to lose weight.  A December 2005 VA treatment record reflects that the appellant had not filled his prescription for Risperidone since July.  He stated that he takes it off and on.  The psychiatrist noted that due to his obesity and diabetes mellitus, she decided to try a different atypical antipsychotic.  She noted that they will add Abilify again.  Risperidone was discontinued.  Wellbutrin was continued.  

A September 2006 VA treatment record notes that the appellant had not filled his Ability or Wellbutrin prescriptions since May, and the appellant admitted that he had not been taking them.  The record notes that the appellant was on Abilify due to obesity.  

In a February 2007 opinion, a VA psychiatrist noted that the appellant was diagnosed with schizoaffective disorder, depressive type.  He noted that the commonly accepted treatment regimen for this disorder includes antipsychotic and antidepressant medications.  The VA psychiatrist stated that the risks associated with novel antipsychotic medication, such as Risperidone, were not as clear when this class of medications were new.  Weight gain, diabetes mellitus, and hypercholesterolemia are now known to be common side effects of these medications and are screened for by healthcare providers at VA.  The VA psychiatrist noted that antidepressant medications are not known to contribute to massive weight gain or diabetes mellitus.  The VA psychiatrist stated that the appellant's weight gain history is remarkable for its degree and chronicity.  He noted that most weight gain with antipsychotic medication begins within the first few months.  The appellant did not gain weight between July 15 and September 13, 2002, the first three months that he was prescribed Risperidone.  The VA psychiatrist noted that the appellant remained obese during periods of time when he reported prolonged noncompliance with Risperidone.  

The VA psychiatrist noted that the appellant had pre-existing joint pain from childhood, he was obese prior to starting Risperidone, and he was diagnosed with a psychiatric disorder that contributes to inactivity.  He noted that the appellant was also living on disability, which may contribute to physical inactivity.  The VA psychiatrist noted that the appellant was given two opportunities to stop taking the Risperidone by a VA psychiatrist who explained the risks of remaining on the medication.  The VA psychiatrist also noted that the appellant continued to remain obese even when he was not taking the Risperidone for several months.  The VA psychiatrist also noted that the original doctors who started Risperidone did not clearly state in the medical record the metabolic risks associated with that medication.

The VA psychiatrist noted that the appellant's psychiatrist had several discussions with the appellant regarding his metabolic disorder, and his noncompliance may have been a factor at many levels with regard to his obesity.  The VA psychiatrist also noted that there was no documentation of a discussion of the metabolic side effects by a prescriber of Risperidone until the appellant had taken the medication for almost 11/2 years and that by that time, the bulk of the appellant's weight gain had occurred.  The VA psychiatrist stated that the VA medical records are consistent with the degree of documentation common in the community.  However, he noted that most of the progress notes, other than notes from one psychiatrist, do not mention a discussion about side effects.

A September 2010 letter from J.E., a VA physician, reflects that the appellant experienced a significant weight gain temporarily related to his taking of the anti-psychotic medication Risperidone.  The appellant noted that this weight gain occurred without significant changes to his diet, exercise, and other lifestyle regimen.  The weight gain was associated with exacerbations in his blood pressure/glucose control and arthritic flairs.  Dr. J.E. noted that as a result, the appellant would like to establish a link between treatment of his psychiatric symptoms and his subsequent weight-related conditions.  The appellant made no claim that such treatment was in any way inappropriate.  Dr. J.E. noted that since Risperidone was replaced, the appellant achieved weight loss of 25 pounds and optimization of his metabolic parameters.  The appellant's weight, at 320 pounds in September 2010, has fluctuated in direct correlation to a1c readings and was 340 pounds in late August 2009.  Dr. J.E. stated that overall, given the time course, it may be reasonable to conclude that the initial weight gain associated with the appellant's anti-psychotic medications exacerbated his metabolic challenges.  He noted that similar fluctuations, however, occurred again during 2009 to 2010 without use of the offending medication.  

As noted above, in determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  38 U.S.C.A. § 1701(1) defines the term 'disability' as a disease, injury, or physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  Congenital or developmental defects may not be service-connected because they are not considered injuries or disease under VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

Obesity or being overweight, a particularity of body type, alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2010) (does not contemplate a separate disability rating for obesity).  VA regulations use the term 'disability' to refer to the average impairment in earning capacity resulting from a disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2009).  As claims under 38 U.S.C.A. § 1151 require that the appellant have an additional disability, the question is whether the appellant's weight gain is a disability- i.e. a disease or injury causing impairment in earning capacity.  In this case, there is no such evidence.  The appellant has not asserted that obesity causes impairment of earning capacity; instead he asserts that his obesity has caused other disabilities to manifest.  The Board finds that weight gain, in and of itself, is not a disease or disability for VA purposes.  Instead, VA treats weight gain as a sign or symptom of disease or disability, and considers it in assigning rating evaluations where appropriate.  Weight gain is considered in evaluating diseases such as Cushing's syndrome or various thyroid disorders.  In these instances, it is not obesity which is service connected, it is the underlying disease.  Symptoms alone, without a finding of an underlying disorder, cannot be service connected.  Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Weight gain or obesity is generally considered to be a clinical finding that is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ('A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .').  There must be competent evidence of an additional disability to support an 1151 claim, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

It is undisputed that there is a current finding of obesity, and that the appellant experienced a weight gain while taking Risperidone.  The Board notes that the September 2000 VA treatment record reflects that the appellant was "very obese," prior to his treatment with Risperidone.  Additionally, as noted in the February 2007 opinion, the appellant remained obese even when he was not taking the Risperidone for several months.  Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For the reasons discussed above, the Board finds that the appellant's weight gain does not constitute a qualifying additional disability for VA purposes.  Thus, the Board finds that the evidence is against the appellant's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for obesity causing high cholesterol, high blood pressure, diabetes and chronic arthritic pain, as a result of the appellant's VA treatment for his psychiatric disorders.  

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Arthritis

Legal Criteria- New and Material Evidence

Decisions of the Board that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. 110, 120 (2010).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The appellant contends that he is entitled to service connection for  degenerative arthritis, claimed as swollen joints.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In an April 2004 rating decision, the RO denied entitlement to service connection for degenerative arthritis because there was no evidence the appellant was treated for arthritis or any injury to account or arthritis in service.  The RO also noted that the post-service medical records showed treatment for chronic pain and arthralgia began in 2000.  The appellant appealed the decision.  In June 2006, the Board denied entitlement to service connection for degenerative arthritis because evidence did not show that arthritis was incurred during the appellant's service or that there was a nexus between arthritis and service.  The appellant did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  The Board decision is final.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, and Social Security Administration records.  A June 2002 VA X-ray report reflects that the appellant had minimal joint space narrowing of the medial compartment of each knee.

The evidence added to the record subsequent to the last final denial, in June 2006, includes additional VA treatment records, and statements from the appellant.  A December 2005 letter from a VA physician, Dr. J.E., reflects that the appellant had early arthritis of the knees and spine, confirmed by radiographs and clinical examination.  A copy of the December 2005 letter from Dr. J.E. was previously of record at the time of the last final denial.  Thus, the December 2005 letter is not new or material.

A June 2009 VA treatment record reflects that the appellant reported that he was born with arthritis and that the pain began forty years ago.  The appellant had previously asserted that he had arthritis prior to service at the time of the last previous final denial in June 2006.  (See May 2005 Board Hearing Transcript at p. 7).  Thus, the statement is cumulative and redundant of evidence previously of record and not new and material.

The appellant's VA treatment records reflect that the appellant had a diagnosis of arthritis.  February 2008 and February 2009 VA treatment records reflect that the appellant had limited degenerative joint disease.  The appellant's VA treatment records do not contain any evidence indicating that there is a nexus between the appellant's arthritis and his service or that his arthritis was aggravated by service.  The VA treatment records are new, as they were not previously associated with the claims file.  However, the Board finds that the new evidence is not material.  There is no evidence of a nexus between the appellant's arthritis and service.  Consequently, the Board finds that the new evidence is not material and does not raise a reasonable possibility of substantiating the claim.

The appellant has asserted that he has a degenerative arthritis, claimed as swollen joints, as a result of service.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, arthritis, which is confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the appellant's statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

After a review of the evidence submitted by the appellant and added to the file since the June 2006 Board decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant's arthritis is related to service.  Moreover, there is no new evidence of record which establishes that the appellant had arthritis during his period of active duty or within one year of separation from service.  

In the absence of evidence of a nexus between arthritis and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for arthritis, claimed as swollen joints, is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant's arthritis is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The appellant contends that he is entitled to service connection for a foot disability.  For the reasons that follow, the Board finds that service connection is not warranted.

At the May 2011 hearing, when questioned about his foot disability claim, the appellant stated that he specifically had an Achilles tendon tear in his right ankle.  (Tr. at p. 11).  He stated that he saw a specialist who said that it was because he was carrying too much weight.  (Id.).  He reported that he had to wear an air cast for six months.  (Id.).  

A September 2008 VA treatment record reflects that the appellant reported that he went to an outside doctor a month ago and was told that he had degenerative arthritis and a tear in his Achilles tendon.  He requested pain relief and medical assistance.  A December 2008 VA treatment record reflects that the appellant had right Achilles tendon pain.  He reported that the pain started two years ago and was initially intermittent, but became constant.  The appellant reported that the pain is worse with walking and standing, and better with rest.  There was no injury.  The appellant saw an orthopedist who completed an ultrasound and saw a partial Achilles tendon tear.  The assessment was Achilles heel tendinopathy.  The record reflects that the clinician recommended an X-ray and a CAM walker with heel lift to relax the tendon.  The patient was instructed to wear it daily for three to six weeks, and to remove it daily for heel cord stretch.  A June 2009 VA treatment record reflects that the appellant reported right Achilles heel pain.  The record indicates the appellant's ambulation is impaired by his left knee and right ankle.  As the evidence reflects that the appellant has Achilles heel tendinopathy, the appellant has a current disability, satisfying the first element of service connection.

An October 1976 enlistment examination report reflects that the appellant's feet and lower extremities were normal.  In an October 1976 report of medical history, the appellant reported that he had experienced arthritis, rheumatism or bursitis and foot trouble.  The report indicates that in 1973 the appellant had a fracture of the fifth toe.  The appellant also reported that he had a painful left knee in 1966.  The appellant's service treatment records do not note any complaints or injuries related to his feet and ankles.  The appellant did not have a discharge examination.  A statement signed by the appellant in June 1977 states that he did not desire to have a separation medical examination.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions that are recorded in physical examination reports are to be considered as 'noted.'  A veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Although the appellant reported a history of a fracture of the fifth toe in the October 1976 report of medical history, no feet or ankle conditions were noted on the October 1976 examination report.  Thus, the appellant is presumed to have been sound on entry to service.

There is no evidence of record indicating a nexus between the appellant's Achilles heel tendinopathy and his service.  Significantly, the appellant has not specifically asserted that he has a foot disability that began in service.  In his June 2009 claim, the appellant asserts that he has foot trouble that was aggravated by service.  However, as noted above, the appellant's feet and ankles are presumed to have been sound on entry to service as no conditions were noted on the October 1976 examination report.  Moreover, the appellant reported a history of a fracture of the fifth toe in the October 1976 report of medical history.  There is no indication that a previous fracture of the fifth toe is related to Achilles heel tendinopathy.  

The appellant has contended that he has a foot disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, Achilles heel tendinopathy is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication the appellant has education, training and experience in evaluating the etiology of a foot or ankle disability.  Thus, the Board finds that the appellant is not competent to report that his Achilles heel tendinopathy is related to service.

In the absence of a nexus, service connection may be granted upon a showing of continuity of symptomatology.  However, the appellant has not asserted that he has had symptoms of a foot condition since service.  The December 2008 VA treatment record reflects that the appellant reported that his right Achilles tendon pain began two years ago.  At the May 2011 Board hearing, the appellant stated that a doctor told him he had a tear of the Achilles tendon because he was carrying too much weight.  (Tr. at p. 11).  As the appellant has not asserted that he has had continuous symptoms of a foot or ankle problem since service, service connection may not be granted on that basis.

In sum, the Board finds that the preponderance of the evidence is against the appellant's claim.  There is no evidence that the appellant had a foot or Achilles tendon injury in service or that a foot or ankle condition was aggravated by service.  The is also no evidence of a nexus between the appellant's current diagnosis of Achilles heel tendinopathy and service.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for obesity causing high cholesterol, high blood pressure, diabetes mellitus, and chronic arthritic pain is denied.

New and material evidence not having been received, the claim for service connection for degenerative arthritis is not reopened.

Entitlement to service connection for a foot disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


